05*3-/5"
                                ELECTRONIC RECORD




COA #      01-13-00930-CR                        OFFENSE:        30.02F1 (Burglary of Habitation)

           Kaylen Dewayne Simmons v. The
STYLE:     state of Texas                        COUNTY:         Galveston

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    212th District Court


DATE: 10/30/2014                 Publish: NO     TC CASE #:      12-CR-2519




                          IN THE COURT OF CRIMINAL APPEALS


          Kaylen Dewayne Simmons'y. The
STYLE:   State of Texas                               CCA#:         OS 3 ** *5
         APPellamt^S                  Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         T?£/S/<tTZ>                                  JUDGE:

DATE:        al\n*j\2ff/<r                            SIGNED:                           PC:

JUDGE:          /f/^ UAAxJfrs.                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD